No. 14-16-00982-CR                           FILEDIN
                                                                        th COURT OFAPPEALS

                                                                             DEC 20 2017
                           In the Court of Appeals for the
                      Fourteenth District of Texas at Houston          CHRisiurntH a. rHlNE
                                                                                CLERK



                                 City of Houston,
                                                Appellant,
                                         v.



                                        G.L.,
                                                Appellee.


                 On Appeal from the 228th Judicial District Court,
                               Harris County, Texas
                                Cause No. 1435565




         UNOPPOSED MOTION TO SEAL BRIEF OF APPELLEE



TO THE HONORABLE FOURTEENTH COURT OF APPEALS:


      G.L., Appellee, moves this Court to seal Appellee's brief, filed in conjunction

with this motion. The clerk's record in this case, and Appellant's brief are currently

sealed because this matter concerns an expunction. Counsel requests leave to file

Appellee's Brief under seal to maintain the confidentiality of the matter.
                                      Respectfully submitted,

                                      /s/ Matt Hennessv
                                      Matt Hennessy
                                      Texas Bar No. 00787677
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
                                      711 Louisiana St., Suite 500
                                      Houston, Texas 77002
                                      713.221.7000-Telephone
                                      713.221.7100 -Facsimile

                                      ATTORNEYS FOR APPELLEE



                      CERTIFICATE OF CONFERENCE

     On December 20, 2017,1 conferred with counsel for Appellant, Robert W.
Higgason, who informed me that he is not opposed to this Motion to Seal.


                                            /s/ Matt Hennessv
                                            Matt Hennessy


                         CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing Motion to Seal
has been forwarded on December 20, 2017 to the following counsel of record, via e-
service.


Robert W. Higgason
Senior Assistant City Attorney
City of Houston Legal Department
900 Baby Street, 3rd Floor
Houston, Texas 77002
robert.higgason@houstontx.gov

                                            Isi Matt Hennessv
                                            Matt Hennessy